STATEMENT OP THE CASE
REYNOLDS, J.
Plaintiff sues under the Workmen’s Compensation Law of Louisiana to recover damages for the loss of the sight of his left eye alleged to have been caused by a piece of cottonseed hull lodging in the eye.
Defendant denied liability and alleged that plaintiff did not lose the sight of the eye while he was in its employ.
On these issues the case was tried and there was judgment for defendants and plaintiff appealed.
OPINION
In this case plaintiff seeks compensation for the loss of the sight of his left eye. *425At about four o’clock in tbe afternoon on March 26, 1926, while performing his duties in, defendant’s employ, a piece of cottonseed hull lodged in his left eye; but he continued to work during the remainder of that day. The next morning he complained to his employer ab.out the accident 'and was taken to Doctor E. R. Gandy, a reputable oculist of the city of Alexandria, Louisiana, for treatment.
Doctor Gandy removed the piece of hull from the eye and the inflammation resulting therefrom disappeared in a few days, but plaintiff complained that he could not see out of the eye.
Doctor Gandy thereupon examined plaintiff’s eye with the aid of an opthalmoscope and discovered that the sight had been. destroyed long before by choroditis. He testified, pages 13, 14, 15, 16, 17, 18, 19, 20:
“Q. Just state to the Court what condition you found of his eye?
. “A. * * * I then dilated his pupil and looked into it, and I discovered that he was really blind in that eye, as far as seeing at a distance was concerned; it was due to an old choroditis; that is a condition in which the choroid has been destroyed; and when that is punctured by disease the patient is blind; and I know positively that that is what caused his blindness.
“Q. The choroid, is that inside of the eye?
“A. Yes, sir; the very background of the eye, on the inside.
“Q. Was there any recent injury to that choroid .at all?
“A. None whatever.
“Q. Was this injury from the hull a superficial injury or an internal injury?
“A. A superficial injury.
“Q. Could that slight abrasion that you found on Ned King of the nature to have caused the condition which you found in the choroid which caused his blindness?
“A. No; a foreign body entering the eye might destroy it, and even an abrasion, which is a superficial thing, might have infected it so that it might have involved the whole eye, but in this case it did not. * # * *
“Q. What usually causes choroditis?
“A. I am quite sure that this was syphillis.
“Q. Can you tell by looking into the eye with your scope whether or not this condition of the choroid was of recent happening or of a more earlier date?
“A. Yes, sir; you can.
“Q. With reference to the time that that damage was done to the choroid, please tell when you think it was?
“A. I could not say; it might have happened in childhood. It was back behind this many months, and perhaps years.
“Q. That condition could not have hap pened from January 12th up until the day you discovered the choroditis?
“A. No, sir; not the picture that I saw in his eye; because it was chronic and not recent. Any recent choroditis would have been a very different puncture.
“Q. If this boy says he was not blind before you looked into his eye, he is mistaken?
“A. Yes, sir, he is mistaken about that; he was blind before he got anything into his eye.
“Q. Could he possibly have had normal vision in his eye, in the condition in which you found it, if he had not had the abrasion?
“A. No, sir, he certainly could not.
“Q. Doctor, could this boy read and write?
“A. • I think not; no, sir; he didn’t know his letters.
“Q. From your experience as an oculist, do you ever run across patients who have been practically blind and did not know it?
“A. Yes, sir.
“Q. Does that most frequently occur?
“A. Yes, sir; and you might find it in people of more intelligence than this boy; that often happens.
# # # *
“Q. Can a man have that trouble without knowing it?
“A. Yes, sir, he can; he might have choroditis in which his eye would be violently inflamed and might have it without knowing it. It destroys the vision sometimes before you find the condition. *426The -eye would be perfectly normal, seemingly, but when you would look in there you would find the' trouble.
“Q. Prom treating this man and examining his eye, it is your opinion that the abrasion from getting the hull in the oye had absolutely nothing to do with the blind condition?
“A. I am definitely sure of that; in fact, I know it.
“Q. Isn’t it possible that this inflammation caused by the lodging of a foreign substance in Ned King’s eye caused this choroditis to take a more progressive form?
“A. It is not; the condition of Ned King’s eye was just like a scar on your hand, and it had been there a long time; we know that; if we don’t know that when we look into the eye, we don’t know anything about the eye.
s¡: >¡s sí«
“Q. .Assuming, Doctor, that Ned King had dormant choroditis at the time of the accident to his eye, would you or would you not say that the injection of this cottonseed hull or a lesion to his eye had a tendency to make it active?
><«>}: si: sfc
“A. It did not in his case; it is chronic, permanent, simple choroditis, and he has had it for years and years and years.
“Q. Did you or did you not tell Mr. Steadman and Ned that his eye would be all right within three or four days, and to come back.
‘A. Yes, sir; I expected it to be, on recount of the mildness of the injury that he had.
$ $ $ $
“Q. Had this man had dormant choroditis would it be possible for it to become active within three or four days and destroy his eye?
“A. No, sir; that would not be possible; an lactive choroditis will run from four to six weeks before it becomes chronic.
‘Q. When you looked into this man’s eye you saw an old scar that had been there for some time?
“A. Yes, sir; it looks like you would take a punch and punch a piece of leather.
“Q. And that old scar was the cause of the blindness and not the recent injury?
“A. It certainly was.”
This testimony of Doctor Gandy that the sight of plaintiff’s left eye had been gone for years is not contradicted by the testimony of any other oculist in a position to • £now the facts; and the testimony of Doctor Gandy that plaintiff for years had not been able to see with his left eye is based on physical facts as to the conditions he found to exist in the plaintiff’s left eye.
The conditions testified to by Doctor Gandy could have been examined into by other oculists and if he was in error this could have been made to appear by the testimony of other oculists; but the plaintiff, upon whom rested the burden of proving that the loss of the sight of his left eye was the result of the piece of cottonseed hull getting into the eye, did not see fit to introduce in evidence the testimony of any other oculist; and we are. convinced that the uncorroborated testi-. mony of plaintiff himself that he could see with his left eye up to a short time before Doctor Gandy examined it does not overcome the testimony of Doctor Gandy that he had lost the sight of the eye long before.
Plaintiff’s testimony that he could seo with the • eye up to the time he. was examined by Doctor Gandy may have been given in perfect good faith. He could easily have been mistaken as to the fact. Doctor Gandy, the oculist, who was in position to know, testified, page 15:
“Q. Prom your experience as an oculist, do you ever run across patients who have been practically blind and did not know it?
“A. Yes, sir.
*427“Q. Does that most frequently occur?
“A. Yes, sir; and you might find it in people of more intelligence than this hoy; that often happens.”
The trial judge who heard the witnesses testify end observed their demeanor on the witness stand accepted Doctor Gandy’s testimony as decisive of the issue in this case. In our opinion his opinion is well supported by the evidence in the case.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.